Case 1:18-cv-01781-PGG Document 88 Filed 04/09/19 Page 1 of 1

po 4SESS 0 NS

   

Anprew J. BLAbY
Direct: (267) 544-0840
ablady@sessions.legal

ATTORNEYS ATLAW
April 9, 2019
Via ECF
Honorable Paul G. Gardephe
Courtroom 705
Thurgood Marshall
United States Courthouse
40 Foley Square
New York, NY 10007

Re: Michelo, et al. v. National Collegiate Student Loan Trust 2007-2, et al.
Case No: 1:18-cv-01781-PGG

Dear Judge Gardephe:

My firm represents Transworid Systems Inc. (“TSI’’) and EGS Financial Care, Inc. (“EGS”), in
this matter. Pursuant to this Court’s order, this case is set for a status conference for April 25,
2019, Dkt. 85.

The undersigned requests leave to appear by telephone.

The undersigned’s co-counsel, Aaron Easley, has a previously set vacation, and co-counsel
Morgan 1. Marcus has a previously set arbitration hearing in Illinois.

Respectfully submitted,

/s! Andrew J, Blady
Counsel for Transworld Systems Inc. and EGS

Financial Care, Inc.

MEMU i
ce: Gregory A. Frank (via ECF) ENDORSED

 

Marvin L. Frank (via ECF) The Application is granted,
Asher Hawkins (via ECF) so -
Morgan I. Marcus (via ECF) ORPERED:

Aaron Easley (via ECF) “

Carol A. Lastorino (via ECF) Paul G. Gardephe, U.S.D.d.

Amanda Gurman (via ECF)
Gregory T. Casamento (via ECF) Dateo_ Naud 4, ol J

J. Matthew Goodin (via ECF)

3682 Green Ridge Road, Furlong, PA 18925
(267) 544-0840 (215) 715-9628 www.sessions-law.com
CALIFORNIA * COLORADO * FLORIDA * GEORGIA * ILLINOIS * LouIsiANA * New Jersey * New YORK * PENNSYLVANIA * TEXAS

 
